EXHIBIT 10.35

OMNICARE, INC.

AMENDED AND RESTATED EMPLOYMENT AGREEMENT
TIMOTHY E. BIEN

          OMNICARE, INC., a Delaware corporation, having a business address at
1600 RiverCenter II, 100 East RiverCenter Boulevard, Covington, Kentucky 41011
(the “Company”), hereby enters into this amended and restated employment
agreement (this “Agreement”) with TIMOTHY E. BIEN (the “Employee”), in
connection with the matters described herein.

          WHEREAS, the Employee has entered into an employment agreement with
the Company dated January 1, 1994, as amended on February 25, 2000 (the “Prior
Employment Agreement”), pursuant to which the Employee currently serves as an
officer of the Company with the title of Senior Vice President of Professional
Services and Purchasing;

          WHEREAS, the Employee has informed the Company that he intends to step
down from his current position as an officer of the Company effective May 31,
2006; and

          WHEREAS, effective June 1, 2006 (the “Effective Date”), the parties
hereto have agreed to continue the employment relationship between the Employee
and the Company on a part-time basis and to amend and restate the terms of the
Employment Agreement as provided herein.

          NOW, THEREFORE, in consideration of and in reliance upon the foregoing
and the covenants, obligations and agreements contained herein, the parties
hereto agree as follows:

 

 

 

1.

EMPLOYMENT PERIOD. The Company will employ the Employee, and the Employee will
serve the Company, under the terms of this Agreement for a term beginning on the
Effective Date and ending on May 31, 2010 (the “Initial Term”). Upon the
expiration of the Initial Term, the term of this Agreement will be automatically
extended until May 31, 2012 (the “Renewal Term”) unless either party notifies
the other party in writing at least thirty (30) days prior to the expiration of
the Initial Term that it does not intend to renew this Agreement.
Notwithstanding the foregoing, the Employee’s employment hereunder may be
earlier terminated in accordance with Section 5 hereof. The period of time
between the commencement and the termination of the Employee’s employment
hereunder shall be referred to herein as the “Employment Period.”

 

 

2.

POSITION AND RESPONSIBILITIES.

 

 

 

(a)

Position, Status and Reporting. During the Employment Period, the Employee shall
serve the Company as a part-time employee with the title of Special Advisor to
the Chief Executive Officer. The Employee shall report only to the Company’s
Chief Executive Officer (the “CEO”) and shall have such duties and
responsibilities consistent with the Employee’s position and experience as are
assigned by the CEO from time to time. The status of the Employee shall be that
of a common law employee of the Company.


--------------------------------------------------------------------------------




 

 

 

 

(b)

Primary Responsibilities. The Company and the Employee agree that during the
Employment Period, the primary responsibilities of the Employee shall be as
follows: (i) to provide a smooth transition of the Employee’s current job duties
and responsibilities to other employees of the Company; (ii) to continue to work
at the request of the CEO on various matters in the purchasing and Medicare Part
D areas of the Company’s business operations; (iii) to counsel and advise the
CEO on business matters generally involving the Employee’s areas of expertise;
(iv) to provide the cooperation and assistance set forth in Section 7 hereof;
and (v) to provide such other services consistent with this Agreement as may be
requested by the CEO from time to time (the foregoing clauses (i) through (v)
being collectively referred to herein as the “Services”). Employee agrees to
devote his full skill and efforts to the performance of the Services.

 

 

 

 

(c)

Part-Time Employment. For each of the first and second year during the Initial
Term, the Employee agrees that the time commitment expected for the performance
of the Services under this Agreement shall be approximately six hundred to six
hundred fifty (600 - 650) hours per year. For each of the third and fourth year
during the Initial Term, the Employee agrees that the time commitment expected
for the performance of the Services under this Agreement shall be approximately
four hundred (400) hours per year. For the Renewal Term, if applicable, the time
commitment expected for the performance of the Services shall be determined at
the beginning of the Renewal Term by mutual agreement of the parties hereto. The
Employee’s performance of the Services shall be scheduled at such times as are
necessary for the Company’s conduct of its business, taking into account
reasonable accommodation for Employee’s other obligations. Notwithstanding the
foregoing, the Employee shall not become an employee or service-provider of
another business during the Employment Period on any basis that will interfere
with the performance of the Services or that would violate the restrictive
covenants set forth in Section 6 of this Agreement.

 

 

 

 

(d)

Attached Personnel. During the Employment Period, the Employee shall coordinate
his Services with and receive support from Company personnel to be designated by
the CEO in consultation with the Employee. Initially, such Company personnel
shall consist of the current Vice President of Purchasing, the Director of
Medicare Relations and the Employee’s personal administrative assistant. Such
Company personnel shall be authorized to provide the Employee with such
information and assistance as may be required by the Employee for the
performance of the Services pursuant to the terms hereof.

 

 

 

 

(e)

Business Office. The Company shall continue to provide the Employee with his
current business office at its corporate headquarters through at least December
31, 2006. Following such date, for the performance of any Services that the
Company requires to be performed at its corporate headquarters, the Company
shall provide the Employee with an appropriate business office and
administrative support as is necessary for the performance of the Services. The
Employee may be required to travel on Company business from time to time.

 

 

 

3.

SALARY AND OTHER COMPENSATION.

 

 

 

(a)

Base Salary. During the Employment Period, the Employee shall be entitled to
receive a base salary (the “Base Salary”) from the Company, payable in
accordance with the normal payroll


--------------------------------------------------------------------------------




 

 

 

 

 

practices of the Company, as follows: (i) during each of the first and second
year of the Initial Term, at the rate of $125,000 per annum, (ii) during each of
the third and fourth year of the Initial Term, at the rate of $90,000 per annum,
and (iii) during the Renewal Term, if applicable, at a rate to be determined at
the beginning of the Renewal Term by mutual agreement of the parties hereto. The
Employee shall not participate in the Company’s annual or long-term incentive
bonus plans during the Employment Period.

 

 

 

 

(b)

Employee Benefits. During the Employment Period, the Employee shall be entitled
to participate in the following employee benefit plans of the Company as in
effect during the Employment Period: (i) health and welfare benefit plans and
tax-qualified pension plans, subject to applicable tax qualification
requirements, (ii) Supplemental Benefit Plan and Excess Benefit Plan; (iii)
Stock Plus Program; and (iv) Split-Dollar Life Insurance Agreement; in each
case, subject to and on a basis consistent with the terms, conditions and
overall administration of such plans and programs. The Company shall also
reimburse the Employee for all reasonable expenses incurred by the Employee in
connection with obtaining personal financial, tax and estate planning services
and advice, upon the submission by the Employee of appropriate invoices, subject
to a maximum reimbursement of $15,000 annually.

 

 

 

 

(c)

Business Expenses. All reasonable and necessary travel and other out-of-pocket
business expenses incurred by the Employee in the performance of the Services
hereunder shall be promptly reimbursed by the Company in accordance with the
Company’s standard expense reimbursement policies, applied on a basis consistent
with past practice for the Employee. Effective January 1, 2007, the Company
shall also provide the Employee with a monthly stipend of $1,000 per month to
reimburse him for business expenses expected to be incurred in connection with
the performance of the Services.

 

 

 

4.

OUTSTANDING EQUITY AWARDS.

 

 

 

(a)

Stock Options. During the Employee’s employment with the Company prior to the
Effective Date, the Employee has been awarded periodic grants of stock options
to purchase shares of the Company’s common stock under the Company’s equity
compensation plans. All such stock option grants that are outstanding as of the
Effective Date (the “Stock Options”) shall remain in full force and effect in
accordance with their terms during the Employment Period, and Employee’s
employment hereunder will constitute continued employment for purposes of
continued vesting and exercisability of such Stock Options. In addition, in
accordance with the terms of the Stock Options, upon a “change in control” of
the Company (as defined under the applicable Company equity plan) during the
Employment Period, any unvested portion of the Stock Options will become
immediately vested and exercisable. It is not expected that the Employee will
receive any additional grants of stock options during the Employment Period
(except for any participation in the Company’s stock plus program).

 

 

 

 

(b)

Restricted Stock. During the Employee’s employment with the Company prior to the
Effective Date, the Employee has been awarded periodic grants of restricted
shares of the Company’s common stock under the Company’s equity compensation
plans. All such restricted stock grants that are unvested as of the Effective
Date (the “Restricted Stock”) shall remain in full force and effect in
accordance with their terms during the Employment Period, and Employee’s
employment


--------------------------------------------------------------------------------




 

 

 

 

 

hereunder will constitute continued employment for purposes of continued vesting
of such Restricted Stock. In addition, in accordance with the terms of the
Restricted Stock, upon a “change in control” of the Company (as defined under
the applicable Company equity compensation plan) during the Employment Period,
any unvested shares of the Restricted Stock will become immediately vested. It
is not expected that the Employee will receive any additional grants of
restricted stock during the Employment Period.

 

 

 

5.

TERMINATION OF EMPLOYMENT PERIOD.

 

 

 

(a)

General. The Employment Period may be terminated by either party hereto for any
reason upon thirty (30) days’ advance written notice (or payment in lieu
thereof). Except as provided in Section 5(b) hereof, upon termination of the
Employment Period, neither the Employee nor the Employee’s beneficiaries or
estate will have any further rights or claims against the Company under this
Agreement except the right to receive (i) the unpaid portion of the Base Salary
earned prior to the date of termination, (ii) reimbursement for any expenses for
which the Employee shall not have theretofore been reimbursed as provided in
Section 3(c) hereof, (iii) rights in respect of the employee benefit plans and
programs in which the Employee is participating at the time of termination, and
(iv) rights in respect of the Stock Options and the Restricted Stock in
accordance with their terms .

 

 

 

 

(b)

Termination by the Company Without Cause. In the event of a termination of the
Employment Period by the Company without “Cause,” neither the Employee nor the
Employee’s beneficiaries or estate will have any further rights or claims
against the Company under this Agreement except the right to receive:


 

 

 

 

 

 

(i)

the rights set forth in Section 5(a) hereof;

 

 

 

 

 

 

(ii)

continued payment of the Base Salary over the then-remaining period of the
Initial Term or the Renewal Term, as the case may be, but not to exceed a period
of 24 months; and

 

 

 

 

 

 

(iii)

effective upon the date of such termination by the Company without Cause, any
unvested portion of the Stock Options outstanding as of the Effective Date shall
accelerate and become immediately vested and exercisable, and any unvested
shares of the Restricted Stock outstanding as of the Effective Date shall
accelerate and become immediately vested; it being understood that the Stock
Options and Restricted Stock shall otherwise be treated upon termination of the
Employment Period in accordance with the terms of the applicable award
documents, including forfeiture of any unvested rights upon a voluntary
termination by Employee or a termination by the Company for Cause.

 

 

 

 

 

 

For purposes hereof, the term “Cause” shall have the following meaning: (i)
conduct by the Employee which is intentionally detrimental to the Company’s
reputation, goodwill or business operations; (ii) gross or habitual neglect of
the Employee’s duties or breach of the Employee’s duties or misconduct in
discharging such duties; (iii) the Employee’s repeated failure or refusal from
his duties without the consent of the CEO; (iv) the Employee’s failure or
refusal to comply with the reasonable and lawful directions of the CEO or with
the policies, standards, and regulations of the Company as from time to time may
be made known to the Employee; or (v) the


--------------------------------------------------------------------------------




 

 

 

 

 

material breach by the Employee of the restrictive covenant provisions of
Section 6 hereof or any other provision of this Agreement.

 

 

 

6.

RESTRICTIVE COVENANTS.

 

 

 

(a)

Confidential Information. The Employee agrees that during the Employment Period
and thereafter, he and any persons or entities over which the Employee has
control shall not directly or indirectly (without the Company’s prior written
consent), use for himself or use for, or disclose to any party other than the
Company, any secret, proprietary or confidential information or data regarding
the business of the Company, or any secret, proprietary or confidential
information or data regarding the costs, uses, methods, applications or
customers, trade accounts or suppliers (and pertinent information regarding
transactions and prospective transactions therewith) or products made, sold by
the Company, or regarding any secret, proprietary or confidential design,
apparatus, process, system, manufacturing or other method at any time used,
developed or investigated by the Company, whether or not such item was invented,
developed, acquired, discovered or investigated by the Employee. At the
termination of the Employee’s employment with the Company, or at any other time
the Company requests, the Employee agrees to promptly deliver to the Company all
computer software or data, memoranda, notes, records, sketches, plans or other
documents made or compiled by, delivered to, or otherwise acquired by the
Employee concerning the costs, uses, methods, designs, applications or purchases
of products made by or sold by the Company or any secret, proprietary or
confidential product, apparatus or process manufactured, used, developed,
acquired or investigated by the Company or by any person in a contractual
relationship with the Company. The Employee will undertake all reasonably
necessary and appropriate steps to insure that the confidentiality of such
Company proprietary or confidential information shall be maintained.

 

 

 

 

(b)

Non-Competition. The Employee agrees that during the Employment Period, and for
a period of eighteen (18) months after termination of the Employee’s employment
hereunder for any reason, other than a termination by the Company without Cause,
he will neither, directly or indirectly, engage or be interested in any business
competing with the Company, its subsidiary or parent companies, or their
respective successors, nor, directly or indirectly, have any interest in, own,
manage, operate, control, be connected with as a stockholder (other than as a
stockholder of less than five percent (5%) of the issued and outstanding stock
of a publicly held corporation), joint venturer, officer, director, partner,
employee or consultant, or otherwise engage or invest or participate in, any
business which shall compete with the Company or any business conducted by the
Company, its subsidiary companies or any of their respective successors, in the
United States of America. For purposes of this Section 6, the business of the
Company shall include any business in which the Company is engaged during the
Company’s fiscal year immediately preceding the date on which Employee’s
employment with the Company is terminated, the sales of which business account
for 5% or more of the total consolidated sales of the Company during such fiscal
year. The Employee hereby represents that he has complied with the restrictive
covenant provisions of the Employment Agreement during the term of the
Employee’s employment with the Company and, as of the date hereof, is in
compliance with all of the Employee’s obligations thereunder.


--------------------------------------------------------------------------------




 

 

 

 

(c)

Enforcement. The Employee acknowledges and agrees that the provisions of this
Section 6 are reasonable and necessary for the successful operation of the
Company. The Employee further acknowledges that if he breaches any provision of
this Section 6, the Company will suffer irreparable injury. It is therefore
agreed that the Company shall have the right to enjoin any such breach or
threatened breach, without posting any bond, if ordered by a court of competent
jurisdiction. The existence of this right to injunctive and other equitable
relief shall not limit any other rights or remedies that the Company may have at
law or in equity including, without limitation, the right to monetary and
compensatory damages. In addition, the Employee further acknowledges that if he
breaches any provision of this Section 6 following his termination of employment
with the Company, the Employee will forfeit the right to any unpaid severance or
other payments due under this Agreement. For purposes of the restrictions of
this Section 6, references to “Company” include reference to its subsidiaries
and affiliates.

 

 

 

7.

COOPERATION. The Employee hereby agrees that, during the Employment Period and
for a period of eighteen (18) months following termination of the Employment
Period for any reason, the Employee shall cooperate with the Company and its
affiliates in providing information and assistance that the Company and its
affiliates reasonably request and in taking such other action as the Company and
its affiliates may reasonably request including, without limitation,
consultation concerning the Employee’s areas of responsibility. The Employee
further agrees to reasonably assist the Company and its affiliates with respect
to all reasonable requests to provide testimony and other assistance in
connection with any audit, investigation, inquiry, legal proceeding or other
matter relating to the Company or its affiliates, including but not limited to,
any Federal, state or local audit, proceeding or investigation (other than
proceedings relating to the enforcement of this Agreement). The Company will
reimburse any reasonable out-of-pocket expenses incurred by the Employee
incurred at the request of the Company in connection with any such cooperation
or participation. The amount of time spent by the Employee in providing any
assistance requested by the Company pursuant to this Section 7 shall be credited
towards the hours thresholds specified in Section 2(c) hereof. To the extent
that the maximum hours threshold for any period is exceeded as a result of such
assistance by the Employee, the Company shall compensate the Employee at an
hourly rate that is determined by dividing the then-applicable Base Salary by
the maximum hours threshold for that period.

 

 

 

8.

TAX WITHHOLDING. All compensation paid to the Employee under this Agreement
shall be subject to all applicable income tax, employment tax and all other
federal, state and local tax withholdings and deductions that apply to employees
generally.

 

 

 

9.

INDEMNIFICATION. The Employee shall continue to be indemnified by the Company
for his services as an officer, director and employee of the Company for periods
prior to the Effective Date to the maximum extent permitted by law and the
Company’s charter and by-laws. During the Employment Period, the Company shall
indemnify the Employee from and against any claim of liability or loss
(including reasonable attorney’s fees) arising as a result of the Employee’s
good faith activities in the course of his employment hereunder.

 

 

 

10.

WAIVER AND RELEASE OF EMPLOYMENT CLAIMS. Upon termination of employment under
this Agreement, the Employee hereby agrees to execute the Company’s standard
general release of claims and covenant not to sue in favor of the Company, its
affiliates and their officers and directors, with respect to all claims and
causes of action arising out of the Employee’s employment with the Company


--------------------------------------------------------------------------------




 

 

 

 

prior to the date of termination and the Employee agrees that the execution and
honoring of such release is a condition for any of the Employee’s compensation
rights under Section 5 hereof.

 

 

 

11.

DISPUTE RESOLUTION. The parties agree that any and all disputes arising out of
or relating to this Agreement or the Services shall be determined exclusively by
confidential, final and binding arbitration in the State of Ohio in accordance
with the rules established by the American Arbitration Association, except that
the Company shall retain the right to seek injunctive and equitable relief for
any actual or threatened breach of Section 6 hereof in accordance with the
provisions of Section 6 hereof. Without limitation of the foregoing, each party
acknowledges that it is hereby waiving any right to have any such dispute
resolved by jury trial. Judgment may be entered on an arbitrator’s award
hereunder in any court having jurisdiction. Each party hereto shall bear its own
respective costs and expenses of any such arbitration proceeding and shall be
responsible for its own legal fees.

 

 

 

12.

NOTICES. Any notice hereunder by the Employee shall be given to the Company in
writing and such notice shall be deemed duly given only upon receipt thereof by
the Secretary of the Company. Any notice hereunder by the Company shall be given
to the Employee in writing and such notice shall be deemed duly given only upon
receipt thereof at such address as the Employee may have on file with the
Company.

 

 

 

13.

ASSIGNMENT. No party hereto may assign his or its rights or delegate his or its
duties hereunder without the prior written consent of the other party; provided,
however, that this Agreement shall inure to the benefit of and be binding upon
the successors and permitted assigns of the parties hereto.

 

 

 

14.

SEVERABILITY. If any provision of this Agreement is determined by a court of
competent jurisdiction to be unenforceable in the manner set forth in this
Agreement, the Employee and the Company agree that it is the intention of the
parties that such provision should be enforceable to the maximum extent possible
under applicable law. To the extent that any provision of this Agreement shall
be invalid or unenforceable, it shall be considered deleted herefrom and the
remainder of such provision and of this Agreement shall be unaffected and shall
continue in full force and effect.

 

 

 

15.

GOVERNING LAW. This Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of Ohio, without regard to the choice of
law principles thereof.

 

 

 

16.

SURVIVAL. The provisions of Sections 6, 7, 9, 10 and 11 hereof shall survive any
termination of this Agreement.

 

 

 

17.

Interpretation. The headings contained in this Agreement are for reference
purposes only and shall not affect in any ways the meaning or interpretation of
this Agreement. The language in all parts of this Agreement shall in all cases
be construed according to its fair meaning, and not strictly for or against any
party hereto.

 

 

 

18.

SECTION 409A COMPLIANCE. To the extent applicable, it is intended that this
Agreement comply with the provisions of section 409A of the Internal Revenue
Code (the “Code”), and this Agreement shall be construed and applied in a manner
consistent with this intent. In the event that any of the compensation to be
provided to the Employee under this Agreement is determined by the Company to be
in the nature of nonqualified deferred compensation, the Company and the
Employee hereby agree to take such


--------------------------------------------------------------------------------




 

 

 

 

actions as may be mutually agreed between the parties to ensure that such
compensation complies with the applicable provisions of section 409A of the Code
and the official guidance issued thereunder.

 

 

 

19.

COUNTERPARTS. This Agreement may be executed in one or more counterparts, each
of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

 

 

 

20.

ENTIRE AGREEMENT; AMENDMENTS. This Agreement represents the entire agreement and
understanding between the parties hereto with respect to the subject matter
hereof, and, except as specifically provided herein, supersedes any and all
other agreements, verbal or otherwise, between the parties hereto concerning
such subject matter, including without limitation the Prior Employment
Agreement). No amendments or modifications of this Agreement shall be binding
upon either party unless made in writing and signed by both parties.

[SIGNATURES ON FOLLOWING PAGE]

--------------------------------------------------------------------------------




          IN WITNESS WHEREOF, the Employee and an authorized officer of the
Company have executed this Agreement on February 17, 2006.

 

 

 

 

 

EMPLOYEE

 

OMNICARE, INC.

 

 

 

 

 

 

 

 

By:

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

Timothy E. Bien

 

Name: 

Joel F. Gemunder

 

 

 

Title:

President and Chief Executive Officer

 


--------------------------------------------------------------------------------